Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 50*—when evidence sufficient to sustain finding that servant not wrongfully discharged. In an action against a traveling salesman for the excess of advances over commissions earned, evidence held sufficient to establish that defendant was not wrongfully discharged, and that he quit under an agreement. 2. Municipal Court of Chicago, § 13*—when sufficiency of statement of claim admitted. Upon the question of competency of evidence to support the judgment in an action for the repayment of the excess of plaintiffs’ advances over commissions due defendant as a salesman, where plaintiffs’ statement of claim alleges advances to defendant which defendant’s affidavit of merits admit, and further states the amount of orders upon which defendant is entitled to commissions, and where defendant did not avail himself of the provisions of rules of the Chicago Municipal Court whereby he could have questioned the correctness of such statement or be excused for cause from a specific answer, held that the correctness of plaintiffs’ statement of the account was admitted and it was unnecessary to make detailed proof thereof.